Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Canetic Resources Trust provides update on acquisition of Titan Exploration Ltd. and extension of offer to December 31, 2007 CALGARY, Dec. 20 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust ("Canetic") and Titan Exploration Ltd. ("Titan") jointly announced today that as of 4:30 p.m. (MST) on December 19, 2007, approximately 24,635,175 Titan A Shares (TTN.A) and 736,030 Titan B Shares (TTN.B) had been validly deposited pursuant to the previously announced offer of Canetic Titan Ltd. (the "Offeror") (a wholly-owned subsidiary of Canetic) to acquire all of the issued Titan A Shares and Titan B Shares, on a fully diluted basis. The Offeror will take-up the deposited Titan A Shares and Titan B Shares representing approximately 85 percent and 73 percent of each respective share class or approximately 84 percent of Titan A Shares, calculated on a fully diluted basis, including the number of outstanding Titan A Shares that may be issued on conversion of all outstanding Titan B Shares into Titan A Shares. As all of the conditions of the Offer to acquire the issued and outstanding Titan A Shares and Titan B Shares were met at the initial expiry the Offer is now wholly unconditional. Accordingly, the Offer has been extended until 12:00 p.m. (MST) on December 31, 2007, to allow Titan shareholders an additional opportunity to tender their shares. A notice of extension will be mailed to Titan shareholders. In connection with payment for the deposited Titan A Shares and Titan B Shares taken-up by the Offeror, all members of the current board of directors of Titan will resign and J. Paul Charron, Brian Evans, David J. Broshko and Richard Tiede will be newly appointed as directors of Titan. Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE.
